Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment received 7/20/2021, is a final office action.

Response to Arguments
2.	The amendment to the claims has overcome the previous rejection of the claims under 35 USC 112(a). The previous rejection is withdrawn.
3.	The amendment to the claims has overcome the previous rejection of claim 18 under 35 USC 101. Claim 18, as amended recites a non-transitory computer program product. As stated in the previous office action, MPEP 2106.03 discloses:
Non-limiting examples of claims that are not directed to any of the statutory categories include: 
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
The product of claim 18, as amended, will have physical form since it will be a non-transitory computer readable program product. The specification, as originally filed, discloses examples of this non-transitory product such as a CPU, POM and a RAM to carry out a series of processes implemented in hardware. For these reasons, the previous rejection to claim 18 is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a) (2) as anticipated by Hakola et al (WO 2017/063661) or, in the alternative, under 35 U.S.C. 103 as obvious over Hakola et al (WO 2017/063661) in view of Yu et al (US 2016/0197659). Hakola et al (WO 2017/063661) also qualifies as prior art under 35 USC 102 (a)(1).

	A transceiver (Figure 1 shows the network node 110 and the terminal device 120);  
	An antenna (Figure 11) operatively connected to the transceiver and configured to form plural beam groups, each beam group including a plurality of directional beams (Figure 1: The directional beams being transmitted from the network node 110 are shown.); and
	control circuitry (Figures 9 or 10) configured to change, for at least one of a plurality of beam groups, a set of beam group specific scan parameters in accordance with a respective beam group channel status parameter (Page 8, line 38 – page 9, line 13: Yet another embodiment employs statistics gathered by the network node and/or another network node in determining the transmission periodicities of the discovery signals. For example, the network node may gather history data representing locations of the terminal devices in the coverage areas of the radio beams and use the history data in determining the transmission periodicities for the discovery signals. The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.),
wherein the set of beam group specific scan parameters comprise:
A beam group identifier (Page 13, lines 5-10: the message(s) may comprise the beam identifier. Upon receiving the beam identifier…);
A number of beams in a beam group (Each of the first set and the second set of radio beams inherently has a first and second number of beams that are set prior to transmission of those beams.);
An offset parameter (Figure 8: step 802: reallocate resources to other beams (hardware, time-frequency resources). This change from the previous time-frequency resource can be considered an offset from previous values.); and
A predefined beam repetition configuration (page 8, line 38 – page 9, line 23: The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.).
 It is unclear from the language of the limitations if changing a set of beam group specific scan parameters requires each and every beam group specific scan parameter has to be changed or if changing one or more but not all of the parameters constitutes changing the set. If all of the parameters are required to be changed, Hakola, which discloses the Beam group identifier, does not explicitly disclose changing the beam group identifier.
Yu discloses a method and apparatus for transmitting and receiving reference signal through beam grouping. Figure 1 discloses the network node. Yu discloses periodically reporting/transmitting the beam group ID as stated in paragraphs 0076. This reported change will then be changed in the network node. This information is conveyed when the preferred beams will change and the corresponding beam group IDs will also be changed. This allows the proper communication of the beam group identifier to be 
Regarding claim 2, Hakola discloses wherein beam group scan parameter further comprises a number of the directional beams of the beam group (Each of the first set and the second set of radio beams inherently has a first and second number of beams that are set prior to transmission of those beams.).  
Regarding claim 3, Hakola discloses wherein beam group scan parameter further comprises a period of the scan by the beam group (Page 8, line 38 – page 9, line 13: Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.).  .  
Regarding claim 4, Hakola discloses wherein beam group scan parameter further comprises an output electric power of at least one directional beam of the beam group (in the communication system, the transmit power of the beams will be set prior to transmission of those beams. Since the period of transmission will be different, the overall power utilized will be adjusted over the long and short transmission periods.).  
Regarding claim 5, Hakola discloses wherein the control circuitry controls the transceiver to transmit the set of beam group specific scan parameters to a receiving device (Fig. 6: (600); Page 11, lines 18-31: "Referring to Figure 6, upon determining the transmission periodicities of the discovery signals for the plurality of radio beams, the network node 110 may generate a notification message indicating the determine transmission periodicities for those radio beams that carry a discovery signal. The notification message may comprise, for each radio beam carrying the discovery signal, an information element indicating the transmission periodicity of the discovery signal. In another embodiment, the notification message carries a bitmap indicating jointly the transmission periodicities of the discovery signals for a plurality of radio beams. In these embodiments, the notification message may be transmitted in step 600 in a plurality of radio beams of the second type (covering only a part of the cell) or in a radio beam of the first type (covering the whole cell). In yet another embodiment, a separate notification message may be generated for each radio beam and transmitted in each radio beam. Accordingly, the information on the transmission periodicity of the discovery signal for a radio beam is carried only by the radio beam itself, e.g. in the discovery signal.' The communication of the specific parameters is also stated above.).


(Figure 7 shows the plurality of adjacent beams.). 
Regarding claim 14, Hakola discloses91 wherein for at least one beam group of the plural beam groups, the corresponding plurality of directional beams originate from different base stations (When terminals at are at a cell edge, the terminals will receive signals from multiple base stations.).  
Regarding claim 15, Hakola discloses wherein the communication apparatus is included in a base station (Page 3, lines 21-22: "The network node 110 may be a base station or an access node.').  
Regarding claim 17, Hakola discloses a communication control method performed by a communication device including a transceiver, an antenna and a processor, the antenna (Figure 11) operatively connected to the transceiver and configured to form plural beam groups, each beam group including a plurality of directional beams (Figure 1: The directional beams being transmitted from the network node 110 are shown.), the method comprising: 
changing, for at least one of a plurality of beam groups, a set of beam group specific scan parameters in accordance with a respective beam group channel status parameter (Page 8, line 38 – page 9, line 13: Yet another embodiment employs statistics gathered by the network node and/or another network node in determining the transmission periodicities of the discovery signals. For example, the network node may gather history data representing locations of the terminal devices in the coverage areas of the radio beams and use the history data in determining the transmission periodicities for the discovery signals. The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.),
wherein the set of beam group specific scan parameters comprise:
A beam group identifier (Page 13, lines 5-10: the message(s) may comprise the beam identifier. Upon receiving the beam identifier…);
A number of beams in a beam group (Each of the first set and the second set of radio beams inherently has a first and second number of beams that are set prior to transmission of those beams.);
(Figure 8: step 802: reallocate resources to other beams (hardware, time-frequency resources). This change from the previous time-frequency resource can be considered an offset from previous values.); and
A predefined beam repetition configuration (page 8, line 38 – page 9, line 23: The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.); and
Transmitting the set of beam group specific scan parameters to another device (Fig. 6: (600); Page 11, lines 18-31: "Referring to Figure 6, upon determining the transmission periodicities of the discovery signals for the plurality of radio beams, the network node 110 may generate a notification message indicating the determine transmission periodicities for those radio beams that carry a discovery signal. The notification message may comprise, for each radio beam carrying the discovery signal, an information element indicating the transmission periodicity of the discovery signal. In another embodiment, the notification message carries a bitmap indicating jointly the transmission periodicities of the discovery signals for a plurality of radio beams. In these embodiments, the notification message may be transmitted in step 600 in a plurality of radio beams of the second type (covering only a part of the cell) or in a radio beam of the first type (covering the whole cell). In yet another embodiment, a separate notification message may be generated for each radio beam and transmitted in each radio beam. Accordingly, the information on the transmission periodicity of the discovery signal for a radio beam is carried only by the radio beam itself, e.g. in the discovery signal.' The communication of the specific parameters is also stated above.).
It is unclear from the language of the limitations if changing a set of beam group specific scan parameters requires each and every beam group specific scan parameter has to be changed or if changing one or more but not all of the parameters constitutes changing the set. If all of the parameters are required to be changed, Hakola, which discloses the Beam group identifier, does not explicitly disclose changing the beam group identifier.
Yu discloses a method and apparatus for transmitting and receiving reference signal through beam grouping. Figure 1 discloses the network node. Yu discloses 
Regarding claim 18, Hakola discloses a non-transitory computer-readable program product (claim 38: a computer program product) containing instructions for causing a communication device to execute a method performed by a communication device including a transceiver, an antenna and a processor, the antenna (Figure 11) operatively connected to the transceiver and configured to form plural beam groups, each beam group including a plurality of directional beams (Figure 1: The directional beams being transmitted from the network node 110 are shown.), the method comprising: 
changing, for at least one of a plurality of beam groups, a set of beam group specific scan parameters in accordance with a respective beam group channel status parameter (Page 8, line 38 – page 9, line 13: Yet another embodiment employs statistics gathered by the network node and/or another network node in determining the transmission periodicities of the discovery signals. For example, the network node may gather history data representing locations of the terminal devices in the coverage areas of the radio beams and use the history data in determining the transmission periodicities for the discovery signals. The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.),
wherein the set of beam group specific scan parameters comprise:
(Page 13, lines 5-10: the message(s) may comprise the beam identifier. Upon receiving the beam identifier…);
A number of beams in a beam group (Each of the first set and the second set of radio beams inherently has a first and second number of beams that are set prior to transmission of those beams.);
An offset parameter (Figure 8: step 802: reallocate resources to other beams (hardware, time-frequency resources). This change from the previous time-frequency resource can be considered an offset from previous values.); and
A predefined beam repetition configuration (page 8, line 38 – page 9, line 23: The history data may represent temporal locations of the terminal devices, e.g. within a day, within a work week, or within a week. As a practical example, an office building in which the network node provides the cell may comprise a first area covered by a first set of radio beams and a second area covered by a second set of radio beams. During office hours, the history data may show that terminal devices are present in the coverage areas of all radio beams and the history data shows no predictability of the mobility of the terminal devices. However, outside office hours the history data may show that no terminal devices are located within the coverage area of the first set of radio beams, e.g. in office posts or conference rooms, while random or regular presence of at least one terminal device is located in the coverage area of the second set of radio beams, e.g. in a security post. Accordingly, the network node may employ the long transmission period of the discovery signals in the first set of radio beams and a shorter transmission period of the discovery signals in the second set of radio beams outside the office hours. During office hours, the shorter transmission period may be applied.); and
Transmitting the set of beam group specific scan parameters to another device (Fig. 6: (600); Page 11, lines 18-31: "Referring to Figure 6, upon determining the transmission periodicities of the discovery signals for the plurality of radio beams, the network node 110 may generate a notification message indicating the determine transmission periodicities for those radio beams that carry a discovery signal. The notification message may comprise, for each radio beam carrying the discovery signal, an information element indicating the transmission periodicity of the discovery signal. In another embodiment, the notification message carries a bitmap indicating jointly the transmission periodicities of the discovery signals for a plurality of radio beams. In these embodiments, the notification message may be transmitted in step 600 in a plurality of radio beams of the second type (covering only a part of the cell) or in a radio beam of the first type (covering the whole cell). In yet another embodiment, a separate notification message may be generated for each radio beam and transmitted in each radio beam. Accordingly, the information on the transmission periodicity of the discovery signal for a radio beam is carried only by the radio beam itself, e.g. in the discovery signal.' The communication of the specific parameters is also stated above.).
It is unclear from the language of the limitations if changing a set of beam group specific scan parameters requires each and every beam group specific scan parameter has to be changed or if changing one or more but not all of the parameters constitutes 
Yu discloses a method and apparatus for transmitting and receiving reference signal through beam grouping. Figure 1 discloses the network node. Yu discloses periodically reporting/transmitting the beam group ID as stated in paragraphs 0076. This reported change will then be changed in the network node. This information is conveyed when the preferred beams will change and the corresponding beam group IDs will also be changed. This allows the proper communication of the beam group identifier to be known in the communication system. This also shows the correlation between the preferred beams used and the beam group IDs. When the preferred beams are changed, the beam group IDs will be changed accordingly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the correlation between the changing of the preferred beams used and the changing of their beam group IDs as taught by Yu with the communication system of Hakola. The knowledge of the beam group identifier allows for proper handoff to occur as stated on page 12, line 33 to page 13, line 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/23/2021